CLARK, Circuit Judge
(dissenting):
It is common knowledge that working with electricity is a highly dangerous business. When the United States chose to contract this installation to a corporation specializing in such work, it was acting in complete accord with a proper recognition of this danger. The effect of the majority opinion is to place the burden of continuously supervising such a contractor upon an owner who hires a specialist to accomplish this necessary, albeit hazardous, task. The district court and the majority have wholly failed to deal with undisputed facts' which I find controlling on the issue of negligence. I therefore dissent.
The contract bought and paid for this job to be done in strict compliance with adequate safety standards. More importantly, the agreement expressly provided that the price included the costs of such extra precautions as were necessary to allow the work to be accomplished during periods when the wiring was energized as well as at times when the current was off.
The government did not know that Orr, who described himself as a “climbing grunt,” 1 was not qualified as a lineman ; nor did it even know that Orr was the particular person the contractor would utilize to accomplish its work on pole 14 on this date. It did know that it had contracted that no one other than qualified personnel would work in areas of possible contact with energized circuits. It also knew that the required electrical specialist could have climbed pole 14, at the time Orr hurt himself, with complete safety by following the safety procedures mandated by the contract.
The district court predicated its finding of negligence on the part of the United States upon (1) the fact it left current flowing in some of the wires on pole 14 and (2) a failure to warn Orr of the danger of working around energized circuits without following contractual procedures. (The majority adds the pure speculation that Orr may have been misled by misunderstanding a conversation between others which he overheard.)
Under the facts that are entirely without dispute and giving Orr the benefit of every contested fact and all favorable inferences, I can find no basis in this record for affixing any duty upon the United States to de-energize any of the circuits on pole 14, nor do I find any basis for imposing a duty to warn employees of an electrical specialist to do their work in accordance with the contract or to tell any particular employee of the contractor that the work as contracted for could be dangerous if not properly done.
Every condition existing on pole 14 on the occasion of this accident was not only in accordance with the terms of the agreement, but was also free from danger of electrical shock to qualified personnel acting in accordance with the procedures called for. The United States was not bound to anticipate that Meador would breach its agreement by sending an unqualified groundman up an energized pole.
Since I would reverse the findings of negligence and causation, I do not reach the majority’s interpretation of Florida Power and Light Company v. Price, 170 So.2d 293 (Fla. 1964), or its Erie guess as to Florida’s law of liability among joint tort-feasors where contribution is applicable.

. The classification of “climbing grunt” which Orr assigned to himself in his testimony is paradoxical. The testimony disclosed that a “grunt” is the colloquial title given to a ground-based helper whose task is to pass equipment and materials up to linemen who are at work on overhead circuits.